      Case 1:15-cv-00166-JRH-BKE Document 50 Filed 07/29/20 Page 1 of 2


                 UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION

LEE A. CALLAWAY,                           )
                                           )
             Plaintiff,                    )
                                           )
       v.                                  )   Civil Action No. 1:15-CV-166
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
                                           )
             Defendant.                    )

                                      ORDER

      The parties, acting through counsel, having filed with the Clerk a Joint

Stipulation for Resolution of Petition for EAJA fees in the above-referenced matter.

(Doc. no. 48.)

      IT IS HEREBY ORDERED Defendant agrees that Plaintiff will be awarded

attorney’s fees in the amount of $11,802.31 for 61.4 hours of work under the Equal

Access to Justice (“EAJA”).

      In Astrue v. Ratliff, 560 U.S. 586, 589 (2010), the Supreme Court held, based

on the “plain text” of 28 U.S.C. § 2412(d), that an EAJA award “is payable to the

litigant and is therefore subject to a Government offset to satisfy a pre-existing debt

that the litigant owes the United States.” Based on Ratliff, the proper course is to

“award the EAJA fees directly to Plaintiff as the prevailing party and remain silent

regarding the direction of payment of those fees.” Bostic v. Comm’r of Soc. Sec., 858

F. Supp. 2d 1301, 1306 (M.D. Fla. 2011). Indeed, this approach has been followed in

this District. See Shank v. Berryhill, CV 116-030, doc. no. 20 (S.D. Ga. May 24, 2017)

(awarding EAJA fees to plaintiff without directing payment to counsel despite

plaintiff’s assignment of award to counsel); Brown v. Astrue, CV411-152, doc. no. 24
      Case 1:15-cv-00166-JRH-BKE Document 50 Filed 07/29/20 Page 2 of 2


(S.D. Ga. Mar. 4, 2013) (same); Scott v. Colvin, CV 313-004, doc. no. 26 (S.D. Ga. Nov.

11, 2013) (same).

      In accord with this practice, the Court awards the EAJA fees to Plaintiff, in

the amount of $11,802.31, subject to offset by any debt owed by Plaintiff to the United

States. The Court leaves it “to the discretion of the government to accept Plaintiff’s

assignment of EAJA Fees and pay fees directly to Plaintiff[’s] counsel after a

determination that Plaintiff does not owe a federal debt.” Bostic, 858 F. Supp. 2d at

1306; see also Robinson v. Comm’r of Soc. Sec., No. 8:13-CV-2073-T-23TGW, 2015 WL

176027, at *1 (M.D. Fla. Jan. 13, 2015) (allowing EAJA fees “to be paid by virtue of a

fee assignment, to plaintiff’s counsel by the defendant if the plaintiff does not owe a

debt to the United States Department of the Treasury”); Griffin v. Astrue, 1:10cv115,

2010 WL 5211548, at *3 (W.D.N.C. Dec. 16, 2010) (“There is nothing in Ratliff to

indicate that it is intended to divest the government of its discretion to enter into

direct payment arrangements where there is no debt to the government or where

funds remain after satisfaction of such debt.”).

      SO ORDERED this 29th day of July, 2020, at Augusta, Georgia.




                                           2
